Citation Nr: 1810965	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-50 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for ulcerative colitis/proctitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over this matter currently resides with the RO in Cleveland, Ohio.

The Veteran appeared at hearings before a Decision Review Officer in July 2015 and before the undersigned Veterans Law Judge in April 2017.


FINDING OF FACT

For the period on appeal, the Veteran's ulcerative colitis/proctitis has been moderately severe and characterized by frequent exacerbations.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for ulcerative colitis/proctitis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7323 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2007, the RO granted service connection for ulcerative colitis/proctitis and assigned a 10 percent evaluation as of December 1, 2007.  The Veteran asserts that his symptomatology is worse than is contemplated by the assigned rating, and thus, a higher initial rating should be assigned.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  

In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).

At present, the Veteran is rated under 38 C.F.R. § 4.114, Diagnostic Code 7323, which provides the criteria for evaluating ulcerative colitis.

Under Diagnostic Code 7323, a 100 percent rating is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess; a 60 percent rating is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition, and health that is only fair during remissions; a 30 percent rating is warranted for moderately severe ulcerative colitis with frequent exacerbations; and a 10 percent rating is warranted for moderate ulcerative colitis with infrequent exacerbations.

The Board also notes that under Diagnostic Code 7319, which pertains to irritable colon syndrome (spastic colitis, mucous colitis, etc.), a 30 percent rating is warranted for severe irritable colon syndrome that is characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; a 10 percent rating is warranted for moderate irritable colon syndrome that is characterized by frequent episodes of bowel disturbance with abdominal distress; and a noncompensable rating is warranted for mild irritable colon syndrome that is characterized by disturbances of bowel function with occasional episodes of abdominal distress.

Generally, the Board will consider whether the Veteran's disability is ratable under a diagnostic code other than the code under which he is currently rated (Diagnostic Code 7323).  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  However, the Board also notes that 38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Here, during his Board hearing, the Veteran testified that he seeks a 30 percent rating for ulcerative colitis and does not believe his disability is "severe or pronounced."  See Board Hearing Transcript, pp. 4-5, 9, 16.  He reported that his condition is well controlled with medication, but he still experiences flare ups every couple months even with use of medication.  Id., pp. 3, 7.  Prior to taking medication to treat his condition, he had constant bloody, mucous diarrhea every morning.  Id., pp. 14-15.  With regard to malnutrition, the Veteran reported that he weighed 185 pounds when he was diagnosed in 1996 and his weight dropped to 155 pounds "a couple years ago."  Id., pp. 8, 15.  In addition, he reported that he is employed on full-time basis and is not asserting that he is entitled to a total disability rating based on individual unemployability due to service-connected disability (TDIU), but he often misses work due to his condition.  Id., pp. 2-4, 10-11.

VA provided an examination in September 2007, at which time it was noted that the Veteran was diagnosed with ulcerative colitis in 1996 and that the condition was first manifested by diarrhea, bloody stool, and abdominal discomfort before he was prescribed medication to alleviate his symptoms.  According to the examiner, the Veteran's first flare up was stopped with prednisone and cortisone enemas and since then, has been held with Asacol-type medication.  During his flare ups, which occur about four times per year and last about ten days, he takes enemas and rectal medication.  He was experiencing a flare up during the September 2007 examination and, as a result, his disability was productive of eight to ten bowel movements per day with a bit of red at that time.  Under normal conditions, he had "a couple" bowel movements per day.  He was 168 pounds during that examination and the examiner reported that his condition was "reasonably stable."

In April 2008, he reported that his condition was mild and had semi-formed stools with mucous about 6 times per day, usually in the morning with some abdominal cramping.  It was noted that his weight was stable.  In May 2008, he had three to four loose stools per day without blood.  At that time, he complained that he had left lower quadrant pain at times, but the pain was not severe, and he denied having fever and weight loss.

As of late January 2009, the Veteran had already experienced symptoms of a flare up for two months during which he had more diarrhea, had more mucous, lost ten pounds, and used enemas nightly.  He did not have fevers and had only mild abdominal cramping.  Later that year, in August 2009, he reported that he was doing well.  At that time, a VA gastroenterologist noted that the Veteran's winter flare up was corrected with steroid enemas, he had three to four stools per day, and he did not have bleeding.

An October 2009 VA treatment note documents right colon with colitis with no dysplasia and left colon with severe active colitis.  In November 2009, he had loose stools and his VA gastroenterologist reported that his ulcerative colitis had never been in control and the last colonoscopy showed severe inflammation on the left.  The Veteran expressed his desire to proceed with a new medication at that time.  One week later, also in November 2009, the Veteran reported having a flare up that was not too bad.  He had some diarrhea and bleeding in the mornings that improved in the afternoon.  He did not have fever nor did he have abdominal pains.  In February 2010, it was noted that he had fewer ulcerative colitis symptoms.  Later that year, in August 2010, he reported that he was doing great and has never been better.  Notably, he did not have bleeding and reported that many of his stools were formed.  He was taking medication at that time.

In November 2010, non-VA physician Dr. M.L. reported that the Veteran's ulcerative colitis was in fairly good remission over the past two months with only four to five soft-formed stools daily.  There was no hematochezia and no recent involuntary weight loss.  In December 2010, the Veteran assured Dr. M.L. that he was in continued sustained remission.  In addition, in August 2011, the Veteran reported that he always has some blood in his stools and indicated that he had gas without nausea, vomiting, and abdominal swelling.  There were no other changes in his condition.

In May 2012, a VA nurse practitioner noted that the Veteran's condition was "fairly well controlled."  His condition was also stable in April 2014, at which time he experienced occasional episodes of loose stools with cramping, then days when it was not a problem.  Aware of his weight loss, he reported eating three meals per day and that he has not noted any decreased appetite.  He denied having nausea, emesis, and gastroesophageal reflux disease.  In April 2015, it was noted that the condition was "fairly stable."

During his most recent VA examination in June 2015, the Veteran was assessed with controlled colitis.  The examiner reported that the Veteran had diarrhea approximately four times per month with an average of four stools per day.  The examiner endorsed that the Veteran had "occasional episodes" of bowel disturbance with abdominal distress, exacerbations, or attacks of his condition, and had seven or more exacerbations and/or attacks during the previous twelve-month period.  He did not have weight loss attributable to his condition nor did he have malnutrition, serious complications, or other general health effects attributable to the condition.  Notably, during his April 2017 Board hearing, the Veteran reported that the June 2015 examination report did not capture the severity of the Veteran's condition with regard to the frequency and duration of his exacerbations and flare ups.  See Board Hearing Transcript, p. 3.

In February 2017, the Veteran's VA gastroenterologist filled out a medical certification for the Veteran's employer ("Medical Certification of Health Care Provider for Employee's Serious Health Condition") in light of his request to take leave under the Family and Medical Leave Act.  The physician noted that symptoms that affect the Veteran's ability to work include abdominal pain, urgency, diarrhea, rectal bleeding, and having ten or more bowel movements per day.  It was estimated that his periods of incapacity last for two to five days per occurrence and that such an incapacitating flare up is estimated to occur once during a two-month period.

After careful review of the record, to include the Veteran's competent and credible reports of the symptoms that he experiences when he does not take medication to treat his disability, the Board finds that the Veteran's disability picture best approximates an initial rating of 30 percent for moderately severe ulcerative colitis with frequent exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 7323; Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (indicating that the ameliorative effects of medication cannot be taken into account when considering which disability rating to assign where the applicable diagnostic code does not contemplate the effects of medication).  In so finding, the Board notes that the evidence does not show that the Veteran's service-connected gastrointestinal disability has been productive of at least severe symptoms with numerous attacks per year and malnutrition, and his health has been more than fair during periods of remission.  Although the Veteran has asserted that he lost weight due to his service-connected gastrointestinal disability, the Board finds that he is not competent to say that this constitutes "malnutrition" within the meaning of the rating criteria and finds it highly probative that the examiner who evaluated the Veteran in June 2015 reported that the Veteran does not suffer from malnutrition.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

The Board has considered the propriety of assigning a separate rating under Diagnostic Code 7319, but finds that a separate rating cannot be granted, as 38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7323 and 7319 cannot be combined.  Additionally, the Board notes that it has granted the maximum schedular rating available under Diagnostic Code 7319.  The Board has also considered whether there is any other schedular basis for granting a higher rating, but has found none.

Notably, during his April 2017 hearing before the undersigned Veterans Law Judge, the Veteran indicated that a 30 percent rating for this disability would satisfy his appeal.  See Board Hearing Transcript, pp. 4-5, 9, 16.  Thus, the Board's grant of an initial 30 percent for the entire period on appeal represents a complete grant of the benefit sought and no further discussion is necessary.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial rating of 30 percent for ulcerative colitis/proctitis is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


